              Case 1:20-cv-07138-RA Document 26 Filed 08/25/21 Page 1 of 2




August 24, 2021
                                                                        Application granted.

VIA ECF                                                                                  SO ORDERED.

Hon. Ronnie Abrams
United States District Court                                               ________________________
Southern District of New York                                                     Hon. Ronnie Abrams
40 Foley Square, Room 2203                                                            August 25, 2021
New York, NY 10007

Re:      Angeles v. Reckitt Benckiser LLC, et al., Case No. 1:20-cv-7138 (RA)(BCM)

Dear Judge Abrams:

We represent Defendants Reckitt Benckiser LLC and RB Health (US) LLC (“Defendants”) in
the above-captioned case, and respectfully submit this status letter jointly with counsel for
Plaintiff Maritza Angeles (“Plaintiff”), pursuant to Your Honor’s order dated August 17, 2021
(Dkt. No. 24).

On August 16, 2021, the Parties filed a joint status letter informing this Court of the progress
made in a related case involving Plaintiff presently pending in the Southern District of Florida,
Williams et al. v. Reckitt Benckiser LLC, et al., No. 1:20-cv-23564 (the “Florida Action”) (Dkt.
No. 23). The letter noted that, since the stay of this matter on January 14, 2021, Plaintiff was
added as a party to the amended complaint in the Florida Action in January 2021, the Florida
Action plaintiffs’ motion for preliminary approval of a class action settlement was granted in
April 2021, the Florida Action court requested further briefing in support of the settlement in
May 2021, and the final approval hearing was scheduled for August 17, 2021. Id.

The Florida Action court has since held the final approval hearing. At the conclusion of the
hearing, the court took the matter under advisement and has requested further briefing from the
Parties in support of the settlement. Such briefing is due September 13, 2021.

As the Florida Action plaintiffs’ motion for final approval remains pending, the Parties
respectfully request that the Court extend the stay of the above-captioned action for an additional
eight weeks, through and including October 19, 2021. The Parties will report sooner in the event
that the status of the Florida Action has materially changed in the interim and prior to October
19. To the extent the motion for final approval remains pending after that date, or other
circumstances support a request for a continued stay in this action, the Parties may request a
further stay at that time.

We thank Your Honor for your attention to this matter.


153578581.1
              Case 1:20-cv-07138-RA Document 26 Filed 08/25/21 Page 2 of 2




Honorable Ronnie Abrams
August 24, 2021
Page 2


Respectfully submitted,

/s/ Adam H. Schuman
Adam H. Schuman

cc: All parties via ECF




153578581.1
